Title: To Thomas Jefferson from William John Coffee, 27 March 1823
From: Coffee, William John
To: Jefferson, Thomas


Honbl Sir
New. York
March the 27 1823
Your goodness will Please to Excuse this Application for as Circumstances stand, it is not to be avoided, I think I stated to you in mine of the 15. Last Febry my Intentions to leave this City on the first day of April and wishing to be as Punctual as I can to any Contract made, I have tharfore packed up all my moveables. My House is Let and myself only waiting your very obligeing remittance inclosed with that from the University to the Proctor of wich I have by the same Post made the same request.And at the same time favour me with a knowledg of the state of your arm & wrist. which I hope by this time is so far recovered as to be no obstruction to Your Common Engoyments of Life.With Every Respect & Esteem I am Sir your Obedt Sr & &—W J  CoffeeNB the Quicksilver stands this morning at 40 and yesterday it snowed all day it is now two Inches on this ground on a Level